               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,                    No. 20-03018-01-CR-S-MDH

                     Plaintiff,               COUNT 1
                                              21 U.S.C. § 841(a)(1) and (b)(1)(C)
       v.                                     NMT 20 Years Imprisonment
                                              NMT $1,000,000 Fine
 MICHAEL GROGAN,                              NLT 3 Years Supervised Release
 [DOB: 12-11-1982],                           Class C Felony

                     Defendant.               COUNT 2
                                              18 U.S.C. § 924(c)(1)(A)
                                              NLT 5 Years Imprisonment Mandatory
                                              NMT Life Imprisonment
                                              Consecutive Sentence to All Counts
                                              NMT $250,000 Fine
                                              NMT 5 Years Supervised Release
                                              Class A Felony

                                              COUNT 3
                                              18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                              NMT 10 years Imprisonment
                                              NMT $250,000 Fine
                                              NMT 3 Years Supervised Release
                                              Class C Felony

                                              $100 Mandatory Special Assessment Each
                                              Count

                                  INDICTMENT

      THE GRAND JURY CHARGES THAT:

                                        COUNT 1

      On or about October 2, 2019, in Taney County, in the Western District of Missouri, the

defendant, MICHAEL GROGAN, knowingly and intentionally possessed with intent to

distribute a mixture and substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance. All in violation of Title 21, United States Code, Section

841(a)(1) and (b)(1)(C).

                                           COUNT 2

       On or about October 2, 2019, in Taney County, in the Western District of Missouri, the

defendant, MICHAEL GROGAN, knowingly possessed a firearm, that is a Jimenez Arms brand,

J.A. Nine model, 9mm semi-automatic pistol, bearing serial number 273874, in furtherance of a

drug trafficking crime for which he may be prosecuted in a court of the United States, that is,

possession, with intent to distribute, a mixture or substance containing a detectable amount of

methamphetamine, as alleged in Count 1. All in violation of Title 18, United States Code Section

924(c)(1)(A).

                                           COUNT 3

       On or about October 2, 2019, in Taney County, in the Western District of Missouri, the

defendant, MICHAEL GROGAN, knowing that he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, knowingly possessed a firearm, that

is, a Jimenez Arms brand, J.A. Nine model, 9mm semi-automatic pistol, bearing serial number

273874; and the firearm was in and affecting interstate commerce. All in violation of Title 18,

United States Code Sections 922(g)(1) and 924(a)(2).


                                                   A TRUE BILL.

                                                   ___________________________________
                                                   /s/ Kevin Elliott
                                                   FOREPERSON OF THE GRAND JURY
_________________________________
/s/ Anthony Brown
ANTHONY M. BROWN
Special Assistant United States Attorney
MO Bar #62504

        February 18, 2020
Dated: __________________________
       Springfield, Missouri

                                               2
